Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 22, 2016

The Court of Appeals hereby passes the following order:

A16E0026. WILLIE SUGGS et al. v. NAJARIAN HOLDINGS, LLC.

      Following an unfavorable ruling by the magistrate court in this dispossessory
proceeding, Willie and Jonita Suggs appealed to superior court. The superior court
entered an order and writ of possession in favor of Najarian Holdings, but it reserved
the remaining issues for trial. On March 10, 2016, the superior court entered a final
order releasing the rental payments held in the court’s registry to Najarian Holdings.
      In order to seek appellate review of the superior court’s order, the Suggses
were required to file an application for discretionary review within seven days of the
superior court’s final order. OCGA § 44-7-56. The Suggses failed to do so. Instead,
on March 21, 2016, the Suggses have now filed an emergency motion for an
extension of time to file their discretionary application.
      Under Court of Appeals Rule 31 (g), no extension of time to file a discretionary
application shall be granted unless the motion for an extension was filed on or before
the due date of the discretionary application. The Suggses’ motion, filed after the time
limit in which to file their discretionary application, is untimely. Accordingly, the
motion is hereby DENIED.
Court of Appeals of the State of Georgia
                                     03/22/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.